UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/12 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) September 30, 2012 Shares Value COMMON STOCKS (96.8%) CONSUMER DISCRETIONARY (16.3%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV * Las Vegas Sands Corp. McDonald’s Corp. NIKE, Inc. Class B Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (2.4%) Costco Wholesale Corp. PepsiCo, Inc. ENERGY (7.8%) Chevron Corp. Enterprise Products Partners L.P. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Schlumberger Ltd. TransCanada Corp. (1) FINANCIALS (5.9%) BlackRock, Inc. Capital One Financial Corp. JPMorgan Chase & Co. M&T Bank Corp. (1) U.S. Bancorp HEALTH CARE (16.6%) Agilent Technologies, Inc. Allergan, Inc. Amgen, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Co. Express Scripts Holding Co. * Gilead Sciences, Inc. * McKesson Corp. Novartis AG ADR Novo Nordisk A/S ADR Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc. * Shares Value INDUSTRIALS (9.8%) Boeing Co. (The) $ Canadian National Railway Co. Danaher Corp. Expeditors International of Washington, Inc. FedEx Corp. Precision Castparts Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (27.5%) Accenture PLC Class A Altera Corp. Apple, Inc. ARM Holdings PLC ADR (1) Baidu, Inc. ADR * Check Point Software Technologies Ltd. * Citrix Systems, Inc. * Cognizant Technology Solutions Corp. Class A * eBay, Inc. * EMC Corp. * Facebook, Inc. Class A* Google, Inc. Class A * Intel Corp. International Business Machines Corp. Intuit, Inc. Motorola Solutions, Inc. NetApp, Inc. * Oracle Corp. QUALCOMM, Inc. SAP AG ADR (1) TE Connectivity Ltd. Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A* MATERIALS (7.2%) Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR (1) E.I. du Pont de Nemours & Co. Ecolab, Inc. Monsanto Co. Potash Corporation of Saskatchewan, Inc. TELECOMMUNICATION SERVICES (2.3%) America Movil SAB de C.V.
